This suit was brought by the county attorney of Williamson county, in the name of the state (under Rev.St. 1925, art. 4669) and Williamson county, against the tax collector of Bell county and his deputies, to enjoin the registration in Bell county of motor vehicles belonging to residents of Williamson county. The suit was brought in Williamson county, and removed on plea of privilege to Bell county, where it was prosecuted by the county attorney of Williamson county to final judgment, awarding the injunction as prayed for. No appeal was taken, and after the term of court and the time for review by appeal on writ of error had expired, defendants moved to set aside the judgment, on the ground that it had been rendered upon an erroneous construction of the motor vehicle registration statute. Rev.St. 1925, art. 6675 et seq., as amended by chapter 211, § 1, subd. (d), Acts 40th Legislature.
The Attorney General took no part in the case, either in the court below or on appeal, and this court, after submission of the case and upon our own motion (in view of article 4395, Rev.St. 1925), notified the Attorney General of the pendency of the appeal, and has held the cause under submission pending a decision by the Attorney General of the action he would take in the case. In the meantime the motor vehicle registration statutes have been amended (H. B. No. 6, Second Called Session 41st Legislature, c. 88), effective January 1, 1930, and it is manifest that, before final action could be taken in the case by the Supreme Court, the issues involved would become moot. This the appellants recognize, and have moved that the appeal be dismissed.
The motion is granted, and the appeal dismissed.
Motion granted; appeal dismissed.